Citation Nr: 0204864	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  95-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by burning eyes.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chest pains.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for chest pains and headaches originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  
The issues of service connection for a disability manifested 
by burning eyes comes before the Board on appeal from a May 
1999 rating decision of the same RO.

This case has had a long procedural history, which will be 
explained in detail in the "Factual background" subsection 
of the "Reasons and bases for findings and conclusions" 
section of this decision.  The claims of entitlement to 
service connection for a disability manifested by burning 
eyes and to reopen a claim of entitlement to service 
connection for headaches were denied by the Board in an April 
2000 decision.  That decision also reopened a claim of 
entitlement to service connection for chest pains and denied 
the claim on its merits.  The April 2000 Board decision was 
vacated and remanded by the United States Court of Appeals 
for Veterans Claims (the Court) in an Order dated March 29, 
2001, with instructions to re-adjudicate the case in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  It is not shown that a chronic disability manifested by 
"burning eyes" had its onset during service or that such a 
disability currently is manifested and is causally related to 
service.

3.  The additional evidence that has been associated with the 
file with regard to the veteran's petition to reopen his 
claim of entitlement to service connection for chest pains is 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.

4.  It is not shown that a chronic disability manifested by 
chest pains had its onset during service or that such a 
disability is causally related to service.

5.  The additional evidence that has been associated with the 
file with regard to the veteran's petition to reopen his 
claim of entitlement to service connection for headaches is 
significant enough to warrant its consideration in order to 
fairly decide the merits of that particular claim.

6.  It is not shown that the claimed headaches had their 
onset during service or that such a disability is causally 
related to service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability 
manifested by burning eyes is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).

2.  The Board's decision of February 1964 that denied 
entitlement to service connection for chest pains and 
headaches is final.  38 U.S.C.A. § 4004 (West 1958); 
38 C.F.R. § 19.5 (1964); (currently codified at 38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001)).

3.  Some of the evidence that has been associated with the 
file since the February 1964 decision of the Board in support 
of the veteran's application to reopen a claim of entitlement 
to service connection for chest pains is new and material, 
and that claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

4.  Entitlement to service connection for chest pains is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

5.  Some of the evidence that has been associated with the 
file since the February 1964 decision of the Board in support 
of the veteran's application to reopen a claim of entitlement 
to service connection for headaches is new and material, and 
that claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

6.  Entitlement to service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the service medical records reveals negative 
results of a chest X-Ray obtained at the time of induction in 
March 1956.  Approximately one week after his enlistment X-
Rays, in April 1956, the veteran had another X-Ray that was 
interpreted as showing a suspicious shadow in the right upper 
lobe.  A repeat X-Ray that was obtained 17 days later was 
interpreted as essentially negative.

Service medical records dated in March and July 1957 reveal 
complaints of "burning eyes."

On re-enlistment medical examination in April 1957, chest X-
Rays were interpreted as normal, and the physical examination 
of the veteran's eyes, chest and neurological system was 
negative.

Chest X-Rays obtained in January 1958 and January 1959 were 
interpreted as "negative" and revealing a "normal chest," 
respectively.

On his separation medical examination in March 1959, the 
veteran's eyes, chest, and neurological system were again 
clinically evaluated as normal, and a chest X-Ray was 
interpreted as "essentially negative except that man should 
have repeat chest X-ray every six months."

According to a November 1962 VA "special chest" medical 
examination report, the examiner's review of the veteran's 
service medical records failed to show that the veteran had 
had "any difficulty with his chest while he was in the 
service," and it showed that the veteran had had "numerous 
x-rays and that these have all been reported as normal."  It 
was noted that "[t]here is one remark that he should have an 
x-ray every six months, but no explanation for this."  It 
was further noted that there was no history of tuberculosis, 
that the veteran had never had asthma or hemoptysis, and that 
the veteran claimed not to have had any medical treatment 
since his discharge from active military service.  The 
veteran claimed that he had rather frequent colds, mostly in 
the winter.

On physical examination, there was a bilaterally symmetrical 
and well developed thorax, there was no evidence of dyspnea, 
cyanosis, or clubbing of the digits, and the lung fields were 
resonant to percussion.  The breath sounds were "normal 
bronchovesicular throughout," and a chest X-Ray was 
interpreted as negative.  The diagnoses were listed as 
follows:

1. Acute upper respiratory infection 
subsiding.
2. No lung disease found after thorough 
examination and x-ray of the chest.
3. Chest pains, by history, etiology 
undetermined.

On VA "neuropsychiatric" medical examination in December 
1962, the examining physician indicated that, while his 
review of the records showed that the veteran "was treated 
for various and minor illnesses while he was in service," 
there was "no record of any neurological disorder," and 
that the veteran "ha[d] not been a patient in any VA 
hospital."  The veteran complained of chest pain and pain in 
the head, mostly in the occipital region, which was severe at 
times.  The pain occurred sometimes once a week, and 
sometimes it lasted two or three days at a time.  There was 
no history of a head injury, and the veteran said that he had 
been suffering from the headaches since shortly before he was 
discharged from the Marine Corps, and that he thought at 
first that they were just ordinary headaches.  After his 
discharge, the veteran said that the headaches became more 
persistent.

On neurological examination, the examiner noted that the 
veteran did not give the appearance of being ill, and that 
there was no disturbance of gait, station, or posture.  The 
cranial nerves appeared to be intact, the funduscopic 
examination was negative, and no muscle weaknesses or 
atrophies were found in the extremities.  The reflexes were 
normal, there were no pathological reflexes, and the Romberg 
test was negative.  An electro-encephalogram obtained on the 
day of the examination was interpreted as being within range 
of normal variation.  The examining physician further stated 
that the examination had revealed no evidence of a 
neurological disorder, and accordingly listed the diagnosis 
as "no neurological or psychiatric disorder found."

The report of the December 1962 electro-encephalogram reveals 
complaints of constant pain in the occipital region, 
characterizes the veteran's description of the headaches as 
"vague," and confirms the negative results of the veteran's 
neurological examination, as well as the specialist's 
interpretation of the electro-encephalogram to the effect 
that the findings were "within range of normal variation."

The VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, that accompanies the above reports of 
November and December 1962, which was dated in December 1962, 
reveals no complaints of any problems with the eyes, and a 
"normal" clinical evaluation of the veteran's eyes.

In a February 1963 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
chest pains and headaches, on the basis that the special VA 
medical examinations had shown no lung pathology after X-Rays 
and a thorough examination of the veteran's chest, as well as 
no neurological condition.

The veteran appealed the RO's denial of the veteran's claim 
for service connection for chest pains and headaches, and the 
Board denied the appeal, in a February 1964 decision, after 
finding that "[t]he subjective symptoms of headaches and 
chest pain [we]re not substantiated by the manifestation of 
any disease entity or disability during service, at discharge 
therefrom or subsequent thereto."

In June 1994, the veteran filed an application to reopen his 
previously denied claims of entitlement to service connection 
for chest pains and headaches.  Private medical records dated 
between 1983 and 1994, essentially reflecting medical 
treatment for high blood pressure, were associated with the 
file at that time.  These records also included an April 1991 
private medical consultation due to complaints of pounding 
headaches, and what appears to be an impression of headaches 
possibly as a side effect of medication, as well as a July 
1994 private medical record reflecting a consultation due to 
complaints of pain in the right side of the chest, with 
swelling on the belly button area, and an assessment of 
costochondritis of the chest.

The RO denied the veteran's request to reopen the two 
previously-denied service-connection claims in a January 1995 
rating decision, which the veteran appealed.  The Board 
denied the appeal in a May 1997 decision, after finding that 
the evidence that had been submitted after the February 1964 
Board decision was either cumulative or not competent and 
that, as such, it did not raise a reasonable possibility of 
changing the outcome of the prior decision.

By letter dated August 1997, the Board informed the veteran 
that a motion to reconsider its May 1997 decision was being 
denied.  The veteran then appealed the May 1997 Board 
decision to the Court (at that time known as the United 
States Court of Veterans Appeals), which, by Order dated 
August 1998, affirmed the May 1997 Board decision.

The veteran appealed the above decision by the Court to the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit Court").  In a January 
1999 decision, the Federal Circuit Court vacated the August 
1998 Court decision, and remanded the matter for 
consideration of the decision in Hodge v. West, 155 F3d 1356 
(Fed.Cir. 1998).  Accordingly, by Order dated February 1999, 
the Court vacated and remanded the May 1997 Board decision, 
with instructions to review the matters on appeal in 
accordance with the Order from the Federal Circuit Court.

In September 1998, the veteran filed a claim for service 
connection for burning eyes.  Efforts by the RO to secure 
pertinent medical evidence were unsuccessful.  In May 1999, 
the veteran submitted a photocopy of records showing private 
medical treatment for his high blood pressure from March 
through May 1999.  Noting that the veteran had had normal 
vision at the time of separation and that the current medical 
evidence did not show any treatment for a chronic eye 
disease, the RO denied the service connection claim in a May 
1999 rating decision, which the veteran appealed.

In his June 1999 Notice of Disagreement with the May 1999 
rating decision, the veteran explained that the clinics at 
which he had received medical treatment shortly after service 
had all closed within six months of his starting treatment.  
He also stated that he assumed that the records from Ben Taub 
General Hospital in Houston, Texas (from which a response 
that they had "no records of this patient being treated at 
our facility" was received in March 1999) had already been 
destroyed.

Duplicates of some of the records reflecting private medical 
treatment between 1983 and 1994 were submitted by the veteran 
in June 1999.

In the above mentioned April 2000 decision, the Board denied 
the claim of entitlement to service connection for a 
disability manifested by burning eyes after a finding to the 
effect that there was no competent medical evidence 
demonstrating that a current disability manifested by burning 
eyes was related to active service.  The veteran's petition 
to reopen a claim of entitlement to service connection for 
headaches was denied, after a finding that the evidence 
submitted since the February 1964 Board decision was 
cumulative.  The claim of entitlement to service connection 
for chest pains was reopened, but the claim was then denied 
on the merits, after a finding to the effect that there was 
no competent evidence demonstrating that the current chest 
pains were the result of an injury or disease incurred in, or 
aggravated by, active service.

By letter dated August 2000, the Board informed the veteran 
of the denial of a motion to reconsider the April 2000 
decision.  The veteran then appealed the April 2000 Board 
decision to the Court, after which the Secretary filed a 
Motion for Partial Remand and to Stay Proceedings, asking the 
Court to vacate the Board decision and remand the matter for 
re-adjudication in accordance with the provisions of the 
VCAA.  As noted earlier in this decision, the Court granted 
the motion by Order dated March 2001, and the case is now 
back at the Board.

Initial considerations pertaining to VA's duty to assist

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
above cited VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Among other things, this new law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the ones 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

In the present case, the veteran has been notified by the RO, 
by means of the rating decisions on appeal and the statements 
of the case issued in May 1995 and August 1999, of the 
evidence that he needs to submit to substantiate his claims 
for VA disability compensation benefits, and of the 
applicable laws and regulations.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Also under the VCAA and its implementing regulations, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The Secretary 
is not required, however, to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility; claims that are inherently incredible or 
clearly lack merit; and an application requesting a benefit 
to which the claimant is not entitled as a matter of law.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(d)).

In the present case, a review of the record shows that the RO 
has made multiple attempts to secure all the evidence that 
the veteran has pointed out as pertinent to the matters on 
appeal.  It does not appear that any additional records that 
may be pertinent to this case have yet to be secured.  
Therefore, additional action by VA, to further develop the 
record, is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the three matters 
on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

First Issue
Entitlement to service connection for a disability
claimed to be manifested by burning eyes

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The veteran contends that he was treated for "burning eyes" 
during and after service, that doctors have said that he has 
damaged blood vessels in both eyes, which cause the pain and 
burning sensation, that the condition has worsened throughout 
the years to the point where he now has blurred vision, and 
that he believes that he should be granted a 70 percent 
rating for this disability.

The veteran's service medical records show consultations due 
to complaints of "burning eyes" in March and July 1957.  
However, they don't show that a chronic disability manifested 
by burning eyes was ever diagnosed, and they reveal a 
negative clinical evaluation of the veteran's eyes in April 
1957, and then again at the time of separation from active 
military service in March 1959.  None of the post-service 
medical records that have been associated with the file 
confirm the claimed manifestation of a chronic eye 
disability, and this includes the December 1962 VA Form 21-
2545, which reveals no complaints of any problems with the 
eyes, and a "normal" evaluation of the veteran's eyes on 
general medical examination.

As explained in the April 2000 Board decision, the only 
evidence in the file supporting the veteran's contention of 
his suffering from a chronic disability manifested by 
"burning eyes" that had its onset during service consists 
of the veteran's own statements to that effect, which were 
specifically submitted in his Substantive Appeal of September 
1999.  The veteran has not indicated, nor claimed, that he is 
a medical expert, capable of rendering medical opinions.  
Thus, his lay opinion cannot be considered competent evidence 
linking a claimed current disability with service because lay 
persons are not competent to offer medical opinions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, it is not shown that a chronic disability manifested 
by "burning eyes" had its onset during service or that such 
a disability currently is manifested and is causally related 
to service.  Accordingly, the Board concludes that 
entitlement to service connection for a disability claimed to 
be manifested by burning eyes is not warranted.

Second Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for chest pains

The February 1964 Board decision that denied service 
connection for chest pains is final.  38 U.S.C.A. § 4004 
(West 1958); 38 C.F.R. § 19.5 (1964); (currently codified at 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); and 38 C.F.R. § 
20.1100 (2001)).

Once a decision is final, VA has no jurisdiction to once again 
consider the claim on the merits, unless the veteran submits 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim unless 
new and material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The question of whether newly-submitted evidence constitutes 
"new and material evidence" is to be answered in each 
particular case based on the definition provided by this 
regulation.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In the present case, the last disallowance of the veteran's 
claim for service connection for chest pains, on any basis, 
was accomplished in the February 1964 Board decision.
 
The evidence that has been associated with the file since the 
February 1964 Board decision includes lay statements from the 
veteran and medical records produced between 1983 and 1999 
that are not pertinent to the issue of service connection for 
chest pains.  It also includes the July 1994 private medical 
record reflecting a consultation due to complaints of pain in 
the right side of the chest, with swelling on the belly 
button area, and an assessment of costochondritis of the 
chest.  This particular piece of evidence is considered both 
new and material, and as such, serves to reopen the 
previously denied service connection claim.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).

Since the claim has been reopened, the Board must now 
determine whether the evidence of record supports a grant of 
service connection for chest pains.

It is conceded that complaints of chest pains were noted 
during service.  However, X-Rays were always interpreted as 
negative, and a diagnosis of an actual disability manifested 
by chest pains was never rendered at any time during service, 
to include at the time of separation in March 1959, when the 
veteran's chest was clinically evaluated as normal and a 
chest X-Ray was interpreted as "essentially negative except 
that man should have repeat chest X-ray every six months."  
The November 1962 VA "special chest" medical examination 
restated the fact that there was no evidence of an actual 
chronic disability, notwithstanding the fact that "[t]here 
is one remark that he should have an x-ray every six months, 
but no explanation for this," and the diagnosis was made of 
chest pains, by history, of undetermined etiology, in 
addition to there being found no lung disease after physical 
examination and X-Rays of the chest.

The July 1994 private medical record showing an assessment of 
costochondritis of the chest suggests, for the very first 
time, the manifestation of a chronic disability that may be 
the reason for the veteran's complaints of chest pains.  
However, this record fails to show the existence of a nexus, 
or causal relationship, between this particular diagnosis, 
rendered more than 35 years after service, and service.

The only evidence in the file supporting the veteran's 
contention of there being a nexus between the claimed current 
disability and service consists of the veteran's own 
statements to that effect, which, as noted earlier, are 
considered lay evidence and, as such, are insufficient to 
establish causation.

In sum, it is not shown that a chronic disability claimed as 
manifested by chest pains had its onset during service or 
that such a disability is causally related to service.  
Accordingly, the Board concludes that entitlement to service 
connection for chest pains is not warranted.

Third Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for headaches

As noted earlier, the February 1964 Board decision is final, 
and that was the last disallowance of the veteran's claim for 
service connection for headaches, on any basis.  Therefore, 
the evidence to be reviewed in this case in order to 
determine whether new and material sufficient to reopen the 
previously denied claim for service connection for headaches 
has been submitted is all the evidence that was associated 
with the file after February 1964.

The evidence that has been associated with the file since 
February 1964 includes lay statements from the veteran and 
medical records that are not pertinent to the issue of 
service connection for headaches.  It also includes the April 
1991 private medical record reflecting a consultation due to 
complaints of pounding headaches and what appears an 
impression of headaches possibly as a side effect of 
medication.  This particular piece of evidence is considered 
both new and material, and as such, serves to reopen the 
previously denied service connection claim.

Since the claim has been reopened, the Board must now 
determine whether the evidence of record supports a grant of 
service connection for headaches.

In reviewing the veteran's claim on the merits, it is noted 
that a diagnosis of headaches, or any other neurological 
disability, for that matter, was never made during service, 
nor at the time of the November 1962 special examination, 
when an electro-encephalogram failed to show the 
manifestation of any neurological disability.  More 
importantly, there is no competent evidence in the file 
showing the existence of a nexus, or causal relationship, 
between the headaches diagnosis that was rendered more than 
32 years after service and service.

The only evidence in the file supporting the veteran's 
contention of there being a nexus between the apparent 
current disability and service consists of the veteran's own 
statements to that effect, which, as noted earlier, are 
considered lay evidence and, as such, are insufficient to 
establish causation.  In fact, the April 1991 medical report 
suggests that the headaches were caused by recently 
prescribed medication.  

In sum, it is not shown that the claimed headaches had their 
onset during service or that such a disability is causally 
related to service.  Accordingly, the Board concludes that 
entitlement to service connection for headaches is not 
warranted.



ORDER

1.  Service connection for a disability  manifested by 
burning eyes is denied.

2.  New and material evidence having been submitted as to the 
issue of entitlement to service connection for chest pains, 
the claim is reopened.

3.  Service connection for disability exhibited by chest 
pains is denied.

4.  New and material evidence having been submitted as to the 
issue of entitlement to service connection for headaches, the 
claim is reopened.

5.  Service connection for disability exhibited by headaches 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

